Citation Nr: 1210715	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for posttraumatic stress disorder (PTSD) and depression, assigning a 30 percent evaluation effective October 14, 2005.  In February 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2008.

In January 2012, the Veteran presented sworn testimony during a travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

As the Veteran is challenging the disability rating assigned for his PTSD and depression, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the Appeals Management Center (AMC) for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to an initial rating in excess of 30 percent for PTSD and depression and TDIU.

With regard to the Veteran's claim for an increased initial rating for PTSD and depression, there is some evidence that the Veteran's symptoms may have worsened since his last VA examination.  At his January 2012 Board hearing, the Veteran specifically testified that his PTSD symptoms had worsened since his last examination.  In this regard, he reported hearing voices "all the time," suggesting the possible presence of auditory hallucinations.  Hallucinations are a symptom that the Veteran denied on the prior VA examinations and to his VA providers.  As this new symptom may indicate a possible worsening of the Veteran's psychiatric symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of his PTSD and depression.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  Additionally, there is some discrepancy in the medical evidence as to which symptoms are attributable to the Veteran's service-connected PTSD and depression and which are attributable to his nonservice-connected disabilities, including his brain aneurysm.  On remand, the examiner should attempt to differentiate between these symptoms, to the extent possible.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased initial rating for PTSD and depression must be remanded for a new VA examination.

With regard to the Veteran's claim for TDIU, the Veteran claimed at his January 2012 Board hearing that his service-connected PTSD and depression renders him unable to secure or follow a substantially gainful occupation.  As an increased rating for PTSD and depression could impact the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to an increased initial rating for PTSD and depression, the AMC should adjudicate his claim for TDIU.  Specifically, the AMC should obtain a VA examination addressing the Veteran's employability.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA psychiatric treatment records from the Dallas VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder or Virtual VA folder (as appropriate).

2.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD and depression.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  To the extent possible, the examiner should differentiate between symptoms resulting from the Veteran's service-connected PTSD and depression and any symptoms resulting from his nonservice-connected disabilities, including a brain aneurysm.

3.  Following completion of the above two actions, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  A complete rationale must be provided for any opinion provided.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 30 percent for PTSD and depression should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

